      Case 2:18-cr-00422-SMB Document 815 Filed 11/27/19 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1200
 9   Los Angeles, CA 90012
     Telephone (213) 894-3391
10
     BRIAN BENCZKOWSKI
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
17                       IN THE UNITED STATES DISTRICT COURT

18                            FOR THE DISTRICT OF ARIZONA

19
     United States of America,                          No. CR-18-422-PHX-SMB
20
                          Plaintiff,
21                                                   NOTICE RE FILING MATTHEW
              v.                                      FROST’S DECLARATION RE
22                                                    EVIDENTIARY HEARING ON
                                                      DEFENDANTS’ MOTION TO
23   Michael Lacey, et al.,                          COMPEL DISCOVERY (Doc. 643)

24                        Defendants.

25
26
27
28
      Case 2:18-cr-00422-SMB Document 815 Filed 11/27/19 Page 2 of 2




 1           The government provides notice that it has lodged a Declaration of Matthew Frost
 2   for the Court’s consideration in evaluating Defendants’ motion to compel discovery. (Doc.
 3   643.)
 4           Respectfully submitted this 27th day of November, 2019.
 5                                              MICHAEL BAILEY
                                                United States Attorney
 6                                              District of Arizona
 7                                              s/ Andrew C. Stone
 8                                              KEVIN M. RAPP
                                                MARGARET PERLMETER
 9                                              PETER S. KOZINETS
                                                ANDREW C. STONE
10                                              Assistant U.S. Attorneys
11                                              JOHN J. KUCERA
                                                Special Assistant U.S. Attorney
12
13                                              BRIAN BENCZKOWSKI
                                                Assistant Attorney General
14                                              U.S. Department of Justice
                                                Criminal Division, U.S. Department of Justice
15
                                                REGINALD E. JONES
16                                              Senior Trial Attorney
                                                U.S. Department of Justice, Criminal Division
17                                              Child Exploitation and Obscenity Section

18                                CERTIFICATE OF SERVICE
19
             I hereby certify that on November 27, 2019, I electronically transmitted the attached
20
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
21
     Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
22
     as counsel of record.
23
24   s/ Angela Schuetta
     Angela Schuetta
25   U.S. Attorney’s Office
26
27
28


                                                 -1-
     Case 2:18-cr-00422-SMB Document 815-1 Filed 11/27/19 Page 1 of 4



 1
 2                          IN THE UNITED STATES DISTRICT COURT
 3                                FOR THE DISTRICT OF ARIZONA
 4
     United States of America,                                   No. CR-18-422-PHX-SMB
 5
                            Plaintiff,
 6                                                                 DECLARATION OF
                 v.                                                MATTHEW FROST
 7

 8   Michael Lacey, et aI.,
 9                          Defendants.
10   I, Matthew Frost, declare:

11          1.        On October 29, 2019, I understand that attorneys for the United States sent
12   a letter to Defendants that communicated to them my offer to fly to Phoenix, Arizona
13   from Pocatello, Idaho to meet Tami Loehrs at her office, in order to demonstrate how to
14   access the information contained on the hard drives produced by the government. A true
15   and correct copy of that letter is attached as Exhibit A.
16          2.        On November 5, 2019, Defendants responded to the government's letter. A
17   true and correct copy of the letter is attached as Exhibit B.
18          3.        On November        8, 2019, I understand    attorneys   for the United States
19   responded to Defendants' November 5, 2019 letter. A true and correct copy of the letter
20   is attached as Exhibit C.

21          4.        The government's November 8, 2019 letter explained that I used a Linux-
22   based version of FTK Imager-Command-Line           to create a text file for each .eOI forensic
23   image. The text file documented the following:        (1) the tool used to make the forensic
24   image; (2) when the data was acquired; and (3) the hash verification.           The letter also
25   explained that I would be able to walk Ms. Loehrs through the requisite steps to view the
26   text files, which would enable her to confirm the information Defendants received from
27   the government were valid forensic images. Finally, the letter explained that in order for
28
     Case 2:18-cr-00422-SMB Document 815-1 Filed 11/27/19 Page 2 of 4




 1   Ms. Loehrs to view the data that was contained on the hard drives, she would need to
 2   have expertise in Z File Systems or ZFS.

 3          5.     On November 19,2019, after flying to Phoenix, Arizona the night before, I
 4   went to Loehrs Forensics to meet with Ms. Loehrs.         Also in attendance were attorneys
 5   Bruce Feder and Dan Quigley, AUSAs Peggy Perimeter and Andrew Stone, and SA IRS-
 6   CI Richard Robinson.
 7          6.     The meeting occurred in Loehrs Forensics' lobby. I sat at a table that had
 8   been set-up with a Hewlett Packard computer, along with 11 hard drives, and a hard drive
 9   dock to attach the drives to the computer.        These hard drives were a subset of those
10   produced by the government to Defendants in this matter.
11          7.     The computer screen and the keyboard were being video-recorded by two
12   digital cameras that had been set-up before I arrived.
13          8.     I understood that the 11 hard drives were selected by Ms. Loehrs, because
14   she had difficulty accessing these hard drives.
15          9.     During the meeting, which lasted approximately 90 minutes, the following
16   three steps in evaluating the 11 hard drives were defined as follows:
17                 •      Step One - Is the drive readable?
18                 •      Step Two - Can the .eO1 files on the drive be pulled into forensic
19                        software?
20                 •      Step Three - How can you access the data that was contained on the
21                        Backpage servers?
22          10.    During the meeting, I attempted to connect all 11 hard drives to the
23   computer.
24          11.    Eight of the hard drives connected to the computer.       This means that the
25   computer recognized the file system on the hard drive and auto-mounted the files. These
26   eight drives were readable (step one).
27
28


                                                 -2 -
     Case 2:18-cr-00422-SMB Document 815-1 Filed 11/27/19 Page 3 of 4




 1             12.   Three of the hard drives did not connect. This means that the HP computer
 2   did not recognize the file system on the hard drive and the files were not accessible to the
 3   user. These three drives were not readable.
 4             13.   After reviewing all 11 hard drives, I told Ms. Loehrs I would replace the
 5   three hard drives that were not readable.
 6             14.   During the meeting, I also demonstrated the difference between viewing the
 7   files on the hard drives in Windows as compared with Linux.           When these files are
 8   viewed in Windows, the files do not display correctly. These files need to be viewed in a
 9   Linux-based system.
10             15.   I demonstrated how to view the files in a Linux based system by re-booting
11   the HP computer with a bootable USB thumb drive. The thumb drive contained tools that
12   are free to download online. I then mounted the .eOl image files and the HP computer
13   then displayed the data as it appeared on the original disk from the Backpage computer
14   server.     This demonstration   showed that these .eO1 image files could be pulled into
15   forensic software (step two).
16             16.   After the data displayed in the Linux-based system, 1 showed Ms. Loehrs
17   where to find an indicator that the disk was a part of a Z-Pool.        We discussed that
18   someone with experience and familiarity would need to assemble the Z-Pool before the
19   data on the hard drives could be accessed (step three).    I also mentioned that a Z-Pool
20   does not require the hard drives to be in the exact order in which they were previously
21   arranged to operate.
22             17.   Before I left, Ms. Loehrs was asked if she had any further questions, and
23   she responded that she did not and that my presentation had cleared everything up from
24   her perspective.
25
26
27
28


                                                 -3-
         Case 2:18-cr-00422-SMB Document 815-1 Filed 11/27/19 Page 4 of 4




                I declare under penalty    of perjury under the law of the United States of America
     2   that the foregoing   is true and correct to the best of my knowledge   and belief.
     3          Executed this 27th day of November,      2019 at Pocatello,   Idaho.
 4

     5
                                                     MA'I'THEW FROST
 6
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                      -4 -
Case 2:18-cr-00422-SMB Document 815-2 Filed 11/27/19 Page 1 of 3




               Exhibit A
          Case 2:18-cr-00422-SMB Document 815-2 Filed 11/27/19 Page 2 of 3
                                                       U.S. Department of Justice




                                                       United States Attorney
                                                       District of Arizona
                                                     Two Renaissance Square                Main: (602) 514-7500
                                                     40 N. Central Ave., Suite 1800     Main Fax: (602) 514-7693
                                                     Phoenix, AZ 85004-4408

                                                     October 29, 2019

Paul J. Cambria Jr., Esq.        David Eisenberg, Esq.                         Joy Bertrand, Esq.
Attorney at Law                  David Eisenberg, PLC                          PO Box 2734
Lipsitz Green Scime Cambria      3550 N. Central Ave., Ste. 1550               Scottsdale, AZ 85252
42 Delaware Ave | Suite 120      Phoenix, AZ 85012                             (attorney for Joye Vaught)
Buffalo, NY 14202                (attorney for Andrew Padilla)
(attorney for Michael Lacey)

Thomas H. Bienert, Jr., Esq.     Bruce Feder, Esq.                             Ariel A. Neuman, Esq.
Whitney Z. Bernstein, Esq.       2930 East Camelback Road, Suite               Bird, Marella, Boxer, Wolpert,
Bienert, Miller & Katzman,       160                                           Nessim, Drooks, Lincenberg &
PLC                              Phoenix, Arizona 85016                        Rhow, P.C.
903 Calle Amanecer, Suite 350    (attorney for Scott Spear)                    1875 Century Park East, 23rd Floor
San Clemente, CA 92673                                                         Los Angeles, CA 90067-2561
(attorneys for James Larkin)                                                   (attorneys for Jed Brunst)

VIA EMAIL

         Re:      Offer to Assist Tami Loehrs Access Hard Drive Data

  Dear Counsel:

         I write to address a few things.

          First, in response to Ariel’s email from yesterday, the agents did not produce any reports
  of the February 20, 2019 phone call because they did not view it as an interview that needed to be
  memorialized. Rather, it was a conference call with attorneys, agents, and others, to facilitate the
  ESI discovery process. This meet and confer is contemplated by the ESI Protocol. In any event,
  we’ve asked the agents who participated in the call if they have any notes from the meeting and
  they do not.

         Second, as requested by the government at the hearing, please produce the chat logs
  between Tami Loehrs and AccessData that Ms. Loehrs testified about on Friday. We make this
  request in accordance with Fed. R. Crim. P. 26.2. Please provide a copy of the chat logs no later
        Case 2:18-cr-00422-SMB Document 815-2 Filed 11/27/19 Page 3 of 3
October 29, 2019
Page 2

than November 15, 2019. If you do not intend to produce the chat logs, please let us know, so that
we can promptly raise this issue with the Court.

       Third and lastly, Ms. Loehrs testified on Friday that she was unable to access the
information contained on the 56 hard drives. We believe Mr. Frost could show Ms. Loehrs how
to access the information and he is willing to travel to Loehrs Forensics to do so. Please let us
know when Ms. Loehrs is available. Regardless of how the Court rules on this issue, all parties
understand that Defendants need access to the information contained on the hard drives. While it
would have been constructive if Defendants had simply made this request before filing the motion
to compel, which is typically how these issues are resolved, the government will make Mr. Frost
available to show Ms. Loehrs how to access the information.

     Once we have confirmed a time when Ms. Loehrs and Mr. Frost are both available, we can
hammer out the remaining details.
                                                          BRIAN BENCZKOWSKI
                                                          Assistant Attorney General
                                                          Criminal Division
                                                          U.S. Department of Justice
                                                          REGINALD E. JONES
                                                          Senior Trial Attorney, CEOS
                                                          (202) 616-2807
                                                          reginald.jones4@usdoj.gov
                                                          MICHAEL BAILEY
                                                          United States Attorney

                                                          s/ Andy Stone
                                                          KEVIN M. RAPP
                                                          MARGARET PERLMETER
                                                          PETER S. KOZINETS
                                                          ANDREW STONE
                                                          Assistant United States Attorneys
                                                          JOHN J. KUCERA
                                                          Special Assistant U.S. Attorney
Case 2:18-cr-00422-SMB Document 815-3 Filed 11/27/19 Page 1 of 5




               Exhibit B
        Case 2:18-cr-00422-SMB Document 815-3 Filed 11/27/19 Page 2 of 5




                                                          November 5, 2019
Via Email
Andrew Stone
United States Attorney’s Office
Two Renaissance Square
40 N. Central Avenue, Suite 1200
Phoenix, Arizona 85004
Andrew.Stone@usdoj.gov

        Re:       Response to AUSA Stone’s October 29, 2019 Letter

Dear Andy:

        Thank you for your letter of October 29 relating to our motion to compel. I appreciate you
providing the notes Ms. Tolhurst took during our February 20, 2019, telephone call relating to the
servers. Pursuant to your request, I am providing with this letter a copy of the chat log for the
communication that Tami Loehrs had with AccessData.

        We appreciate your offer to have Mr. Frost come to Phoenix from Pocatello to see if he can
access the drives the government produced to the defense. Before Mr. Frost travels to Phoenix,
however, we ask that he provide, in writing, information about the computer and operating system,
and the forensic software and tools, he proposes to use to access the forensic images, along with the
protocols he will use in doing so. If the protocol varies from drive to drive or server to server, please
provide the protocol for each, identifying which protocol applies to which drives or server. In the
event that information does not obviate the need for Mr. Frost to come to Phoenix, please let us know
the dates Mr. Frost would be available during the week of November 18 and we’ll come up with a
date that will work for the defense and Ms. Loehrs.

        Finally, the defense raised its inability to access the hard drives produced by the government
not later than August 5, 2019—more than a month before the hearing commenced on our motion to
compel. See Doc. 717-1, Defendants’ Reply in Support of Motion to Compel Discovery (Doc. 643),
pp. 4, 7, 8-9 (“[t]he majority of the electronic data seized from Backpage.com and produced by the
government does not meet minimum industry standards and is completely unusable in its current
form. The issues . . . include[] . . . the integrity of the data produced;” “most of the data acquired by
the government was not produced in an industry standard format and is not forensically sound;” “the
government has not produced valid forensic images of the hard drives;” “[m]any of the forensic images
produced by the government are incomplete, invalid and cannot be read by industry standard forensic
tools”). Although we appreciate the offer for assistance, the offer did come nearly three months after
the government knew the defense could not access the drives and after three days of testimony.
Moreover, our inability to access the drives is just the threshold issue that must be addressed to even
begin discussing the other problems raised by our motion. In other words, none of the issues raised
in the Motion to Compel (Doc. 643) will be resolved even if Ms. Loehrs is able to access the drives.
We want to be careful to not conflate the issue of whether the data on the imaged drives can be
accessed with the real issues: the government’s failure to preserve the Backpage computer systems in


          CalEdison Building: 601 W. 5th Street, Suite 720, Los Angeles, CA 90071, Tel. (213) 528‐3400
              _____________________________________________________________________________________________________________________

                    903 Calle Amanecer, Suite 350, San Clemente, CA 92673, Tel. (949) 369‐3700
        Case 2:18-cr-00422-SMB Document 815-3 Filed 11/27/19 Page 3 of 5
                                                           U.S. v. Lacey, et. al, 18‐CR‐00422‐SMB‐PHX
                                                                                                Page 2



a functional format seriously degraded the ability to access data in the systems and the data produced
is not in a reasonably usable form.

       We look forward to hearing from you.

                                                      Very truly yours,



                                                      Whitney Z. Bernstein

cc:    Paul J. Cambria, Jr.
       Bruce Feder
       Ariel Neuman
       Dave Eisenberg
       Joy Bertrand
Case 2:18-cr-00422-SMB Document 815-3 Filed 11/27/19 Page 4 of 5




                                               EvidHearing 10.25.19_000367
         Case 2:18-cr-00422-SMB Document 815-3 Filed 11/27/19 Page 5 of 5

(05:03:27)     Tami: No worries
(05:03:46)     Herman: ftk imager versions have not been validated to run on FreeBSD
(05:03:59)     Herman: you could use the freebsd command set to generate an image
(05:04:19)     Tami: what is that?
(05:04:22)     Herman: according to this help article, the freebsd image format is acceptable
(05:04:24)     Herman: https://support.accessdata.com/hc/en‐us/articles/222778608‐What‐
               Image‐Formats‐Do‐AccessData‐Products‐Support‐
(05:04:43)     Herman: freebsd should generate a ufd image
(05:04:51)     Herman: i mean "ufs"
(05:04:54)     Tami: Ok, thank you!
(05:06:09)     Herman: i do not know the freebsd command for imaging
(05:06:45)     Herman: my research shows it might be "mkimg"
(05:06:58)     Herman: but please i encourage you to research on your own
(05:07:23)     Herman: is there anything else i can help you with?
(05:08:35)     Tami: nope, that's it, thanks!
(05:08:41)     Herman: you're welcome
(05:08:58)     Herman: i will close chat now. to close chat on your side, click "options" and end
               chat. have a great day
(05:09:17)     *** Herman left the chat ***
(05:44:54)     *** Tami left the chat ***

NAME         Tami
EMAIL        tl@loehrsforensics.com
PHONE        —
LOCATION     Tucson, Arizona, United States
URL
             https://support.accessdata.com/hc/en‐us/articles/222778608‐What‐Image‐Formats‐
             Do‐AccessData‐Products‐Support‐
DEPARTMENT   —
SERVED BY    Herman
RATING       —
COMMENT      —



                          Are you using Zendesk Chat yet? Sign up free today




                                                  2


                                                                               EvidHearing 10.25.19_000368
Case 2:18-cr-00422-SMB Document 815-4 Filed 11/27/19 Page 1 of 4




               Exhibit C
          Case 2:18-cr-00422-SMB Document 815-4 Filed 11/27/19 Page 2 of 4
                                                      U.S. Department of Justice




                                                      United States Attorney
                                                      District of Arizona
                                                    Two Renaissance Square                Main: (602) 514-7500
                                                    40 N. Central Ave., Suite 1800     Main Fax: (602) 514-7693
                                                    Phoenix, AZ 85004-4408

                                                    November 8, 2019

Paul J. Cambria Jr., Esq.        David Eisenberg, Esq.                        Joy Bertrand, Esq.
Attorney at Law                  David Eisenberg, PLC                         PO Box 2734
Lipsitz Green Scime Cambria      3550 N. Central Ave., Ste. 1550              Scottsdale, AZ 85252
42 Delaware Ave | Suite 120      Phoenix, AZ 85012                            (attorney for Joye Vaught)
Buffalo, NY 14202                (attorney for Andrew Padilla)
(attorneys for Michael Lacey)

Thomas H. Bienert, Jr., Esq.     Bruce Feder, Esq.                            Ariel A. Neuman, Esq.
Whitney Z. Bernstein, Esq.       2930 East Camelback Road, Suite              Bird, Marella, Boxer, Wolpert,
Bienert, Miller & Katzman,       160                                          Nessim, Drooks, Lincenberg &
PLC                              Phoenix, Arizona 85016                       Rhow, P.C.
903 Calle Amanecer, Suite 350    (attorney for Scott Spear)                   1875 Century Park East, 23rd Floor
San Clemente, CA 92673                                                        Los Angeles, CA 90067-2561
(attorneys for James Larkin)                                                  (attorneys for Jed Brunst)

VIA EMAIL

         Re:      Response to Ms. Bernstein’s November 5, 2019 Letter

  Dear Whitney:

        Thank you for your response on November 5, 2019 to my letter dated October 29, 2019.
  We appreciate you including a copy of the chat log between Tami Loehrs and AccessData.

          For Mr. Frost’s visit, Ms. Loehrs will need to download a Linux distribution software. Any
  current Linux distribution should allow mounting of the EXT4 drives, however, the specific Linux
  distribution that was used in acquiring these servers is called Fedora and is free to download.
  https://getfedora.org/ The purpose of this visit is for Mr. Frost to help Ms. Loehrs do her job of
  “confirm[ing] the information [received] from the government were valid forensic images” using
  her own equipment, workspace, and tools. Thus, it will be important for Ms. Loehrs to download
  Fedora prior to the meeting.

         In acquiring the data from each hard drive, Mr. Frost used a Linux-based version of FTK
  Imager-Command-Line after using an FBI Linux Boot disk to power on the computer without
        Case 2:18-cr-00422-SMB Document 815-4 Filed 11/27/19 Page 3 of 4
November 8, 2019
Page 2

modifying the drives. 1 (October 3, 2019 Tr. at 30, 164.) The boot disk allowed Mr. Frost to mount
the individual disks within the server in a read-only format, which permitted him to acquire data
from each disk individually. The data was stored in E01 format and the files were initially saved
to a network attached storage device so all acquired files were stored in one location. (October 3,
2019 Tr. at 164.) The FTK Imager-Command-Line software created a text file for each E01
forensic image acquired. This text file documented the following: (1) the tool used to make the
forensic image; (2) when the data was acquired; and (3) the hash verification. These text files
were saved with the E01 files for each disk acquired. We anticipate Mr. Frost walking through
the requisite steps to enable Ms. Loehrs to access these text files, which will enable her to “confirm
the information [Defendants] got from the government were valid forensic images.” (Oct. 25,
2019 Tr. at 286.)

        Now, in order to take the next step, which is to assemble the Z pools, Ms. Loehrs would
need expertise in Z File Systems or ZFS. (See Oct. 3, 2019 Tr. at 81-82; see also id. at 174-5
(“[U]nlike normal operating systems, [in a ZFS file system] the file system and the volume
manager are integrated. . . . [T]he ZFS operating system is built with security and integrity built
into the Z pool, so you can add disks, remove disks in any order.”).) Based on her testimony and
CV, it appears Ms. Loehrs does not have that expertise. Please let us know if that understanding
is incorrect.

        Mr. Frost is available on November 19 to assist Ms. Loehrs. We can also represent that
Mr. Frost has successfully been able to rebuild the Z pools from an image server and a database
server using identical (i.e., with matching hash values) E01 files as those provided to Defendants.

        Finally, our goal with this offer is to help Ms. Loehrs do her job of confirming that
Defendants received valid forensic images and not to argue about timing of when Defendants
raised the issue of their inability to access the hard drives. But, we do not believe that filing a
motion to compel in June and then raising the lack of access issue in August is within the normal
course of conduct for these types of issues.

       Please let us know by November 12 if you wish to accept this offer so that Mr. Frost can
make travel arrangements. We look forward to hearing from you.




1
  The FBI Linux Boot disk is a compilation of tools available on Linux that the FBI has packaged
together. While the disk is law enforcement only, all of the tools on the disk are open source and
free. (October 3, 2019 Tr. at 223.)
        Case 2:18-cr-00422-SMB Document 815-4 Filed 11/27/19 Page 4 of 4
November 8, 2019
Page 3

                                               BRIAN BENCZKOWSKI
                                               Assistant Attorney General
                                               Criminal Division
                                               U.S. Department of Justice
                                               REGINALD E. JONES
                                               Senior Trial Attorney, CEOS
                                               (202) 616-2807
                                               MICHAEL BAILEY
                                               United States Attorney

                                               s/ Andy Stone
                                               KEVIN M. RAPP
                                               MARGARET PERLMETER
                                               PETER S. KOZINETS
                                               ANDREW STONE
                                               Assistant United States Attorneys
                                               JOHN J. KUCERA
                                               Special Assistant U.S. Attorney
